         Case 3:20-cv-03866-JCS Document 51 Filed 07/28/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                           ZOOM CIVIL MINUTE ORDER

 Case No.: 20-cv-03866-JCS             Case Name: ANTI POLICE-TERROR PROJECT v.
                                       CITY OF OAKLAND
 Chief Magistrate Judge: JOSEPH        Date: July 28, 2020     Time: 1:31-3:31 = 2 H
 C. SPERO

Attorney for Plaintiff: Dan Siegel, Walter Riley, EmilyRose Johns
Attorney for Defendant: David Pereda

 Deputy Clerk: Karen Hom                             Court Reporter: Belle Ball

                             ZOOM WEBINAR PROCEEDINGS

1. Motion for Preliminary Injunction - Submitted

                              ORDERED AFTER HEARING

Oral arguments were heard.


NOTES:

CASE CONTINUED TO:                 at 2:00 PM for a further case management conference by
Zoom. Counsel and parties may use the same Zoom Webinar ID and Password. Please see Judge
Spero’s website for Zoom information.

Order to be prepared by:
 [ ] Plaintiff    [ ] Defendant          [X] Court
cc:
